MEMORANDUM**
Robert O’Connor appeals pro se the district court’s dismissal of his complaint against California’s State Teachers’ Retirement System (“STRS”) and related state agencies and officials. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s dismissal under Fed.R.Civ.P. 12(b)(6) de novo, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
O’Connor is a retired teacher formerly employed by the Los Angeles Unified School District and Los Angeles Community College. He disputed STRS’s calculation of his retirement benefits in a number of actions before California administrative law courts and state courts. When he was *474unable to obtain the ruling he desired, O’Connor filed a complaint in the Central District of California. The district court dismissed O’Connor’s action on two grounds. First, it concluded that dismissal was appropriate under the Rooker-Feldman doctrine. Second, it found that the action was barred by res judicata.
Notwithstanding O’Connor’s arguments to the contrary, the district court correctly concluded that the Rooker-Feldman doctrine bars jurisdiction over this case. The district court could not grant the relief O’Connor was seeking without reviewing the state court’s decision. As such, the claims in O’Connor’s district court complaint were “inextricably intertwined” with the earlier state court decisions, and dismissal was appropriate under the Rooker-Feldman doctrine.1 See Ahmed v. Washington, 276 F.3d 464, 467 (9th Cir.2001) (citations omitted); Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1030 (9th Cir.2001); see generally Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Because the district court properly dismissed the action in accordance with the Rooker-Feldman doctrine, we need not address O’Connor's claim that his action is not barred by res judicata.